Exhibit 10.3

 

December 3, 2007

 

Steve Filton

Senior Vice President & CFO

UHS of Delaware, Inc.

367 South Gulph Road

King of Prussia, PA 19406

 

Dear Steve;

 

The Board of Trustees of Universal Health Realty Income Trust, at their
December 3, 2007 meeting, authorized the renewal of the current Advisory
Agreement between the Trust and UHS of Delaware, Inc. (“Agreement”) upon the
same terms and conditions.

 

This letter constitutes the Trust’s offer to renew the Agreement, until
December 31, 2008, upon the same terms and conditions. Please acknowledge UHS of
Delaware’s acceptance of this offer by signing in the space provided below and
returning one copy of this letter to me. Thank you.

 

Sincerely,

/s/ Cheryl K. Ramagano

Cheryl K. Ramagano

Vice President & Treasurer

 

Agreed and Accepted:

UHS OF DELAWARE, INC.

By:  

/s/ Steve Filton

 

Steve Filton

 

Senior Vice President and CFO

 

cc: Charles Boyle